                                                 U.S. Department of Justice

                                                 United States Attorney
                                                 Eastern District of Wisconsin

                                                 Federal Courthouse                       (414)297-1700
                                                 517 E. Wisconsin Ave, Rin 530       Fax (414) 297-1738
                                                 Milwaukee WI 53202              wwwfustice.gov/usadwie


                                                 October 30, 2019

Stephen C. Dries
Clerk of Court
United States Federal Building and Courthouse
517 East Wisconsin Avenue — Room 362
Milwaukee, WI 53202

       RE: United States v. Katie Hareid

Dear Mr. Dries:

       On today's date, the government has filed an Information, with an accompanying
plea agreement, charging Dr. Katie L. Hareid with acquiring controlled substances by
misrepresentation, fraud and forgery in violation of Title 21, U.S.C. Section 843(a)(3).
Assuming Dr. Hareid successfully completes the requirements outlined in the filed plea
agreement, it is the parties' expectation that the case will be dismissed.

       The government has consulted with the United States Probation Office (USPO) in
this matter, and the USPO is aware of the instant filing. United States Probation Officer
Michael K. Klug has asked for certain provisions to be included in the plea agreement, and
these requests have been incorporated into the signed agreement. To this end, the Probation
Office will undertake supervision in a manner consistent with the plea agreement.

       Thank you for your attention to this filing, and its anticipated outcome. Should
questions exist, please do not hesitate to contact the undersigned.

                                                Respectfully submitted,

                                                MATTHEW D. KRUEGER
                                                United States Attorney

                                         By:     /s/Paul L. Kanter
                                                PAUL L. KANTER
                                                Criminal Chief



           Case 2:19-cr-00184-LA Filed 10/30/19 Page 1 of 2 Document 3
                                Paul L. Kanter Bar Number: 1005035
                                Attorney for Plaintiff
                                Office of the United States Attorney
                                Eastern District of Wisconsin
                                517 East Wisconsin Avenue, Room 530
                                Milwaukee, Wisconsin 53202
                                Telephone: (414) 297-1700
                                Fax: (414) 297-1738
                                E-Mail: Paul.Kanter@usdoj.gov

                          By:    /s/Gail J. Hoffman
                                GAIL J. HOFFMAN
                                Assistant United States Attorney
                                Gail J. Hoffman Bar Number: 1007361
                                Attorney for Plaintiff
                                Office of the United States Attorney
                                Eastern District of Wisconsin
                                517 East Wisconsin Avenue, Room 530
                                Milwaukee, Wisconsin 53202
                                Telephone: (414) 297-1700
                                Fax: (414) 297-1738
                                E-Mail: gail.hoffman@usdoj.gov




Case 2:19-cr-00184-LA Filed 10/30/19 Page 2 of 2 Document 3
